
	
		II
		112th CONGRESS
		1st Session
		S. 429
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To improve the reporting requirements relating to foreign
		  travel by members of Congress and the use of foreign currency.
	
	
		1.Short titleThis Act may be cited as the
			 Cleaning Up Congress by Providing
			 Accountability for Congressional Foreign Travel
			 Act.
		2.Use of foreign
			 currencySection 502(b) of the
			 Mutual Security Act of 1954 (22 U.S.C. 1754(b)) is amended to read as
			 follows:
			
				(b)Availability to
				members and employees of Congress and reports
					(1)Local
				currencies for Member and employee foreign travel
						(A)In
				generalThere are authorized to be appropriated such sums as may
				be necessary to purchase local currencies for the purposes of congressional
				member and employee foreign travel, which—
							(i)the amounts
				necessary for obtaining local currencies for the use of any individual whose
				pay is disbursed by the Chief Administrative Officer of the House of
				Representatives shall be appropriated from the applicable accounts of the House
				of Representatives; and
							(ii)the amounts
				necessary for obtaining local currencies for the use of any individual whose
				pay is disbursed by the Secretary of the Senate shall be appropriated from the
				contingent fund of the Senate.
							(B)AvailabilityThe
				amounts described in clauses (i) and (ii) of subparagraph (A) shall be made
				available to Members and employees of the Congress for their local currency
				expenses when authorized as provided in subparagraph (C).
						(C)AuthorizationsThe
				authorization required for purposes of subparagraph (A) may be provided
				by—
							(i)the Speaker of
				the House of Representatives, in the case of a Member or employee of the House
				of Representatives;
							(ii)the chairman of
				a standing or select committee of the House of Representatives, in the case of
				a member or employee of that committee;
							(iii)the President
				of the Senate, the President pro tempore of the Senate, the majority leader of
				the Senate, or the minority leader of the Senate, in the case of a Member or
				employee of the Senate;
							(iv)the chairman of
				a standing, select, or special committee of the Senate in the case of a member
				or employee of that committee or of an employee of a member of that committee;
				and
							(v)the chairman of a
				joint committee of the Congress in the case of a member or employee of that
				committee.
							(D)Review
				procedureThe following information shall be required and
				reviewed by the authorizing officials under subparagraph (C) before approval or
				denial of any foreign travel authorization or appropriated dollar expenditures
				in connection with travel outside of the United States by any Member or
				employee:
							(i)An explanation of
				purpose, the itinerary of travel, and the related cost estimates (per diem,
				lodging, meals, transportation and other purposes), including the dollar
				equivalency of any Federal Government entity transportation mode
				planned.
							(ii)Before using any
				Federal Government transportation mode, a Member or employee shall perform a
				cost analysis comparison against a commercially available transportation
				equivalent to determine the most cost effective travel mode. This analysis
				shall institute all Federal Government transportation mode and commercially
				available transportation equivalent cost analysis comparisons. If the Federal
				Government transportation cost is greater than the commercially available
				transportation equivalent, a waiver shall be approved by the authorizing
				officials under subparagraph (C) permitting the Federal transportation mode,
				and an explanation and cost differential shall be reported in the consolidated
				report for committees and joint committees required under paragraph (2)(A) and
				the Member or employee report required under paragraph (3)(A).
							(iii)The names of
				any other individuals who are accompanying the Member or employee during the
				travel, without regard to whether such individuals are Members or employees of
				Congress and the purpose for their travel.
							(iv)Whether the
				amount of per diem requested is greater than the standard per diem provided
				under chapter 57 of title 5, United States Code.
							(v)A
				Member or employee who uses commercial air carriers for transportation on
				official foreign travel business shall use coach or economy class
				accommodations for flights under 14 hours unless a waiver is obtained. A waiver
				for business class accommodations may be obtained by the authorizing officials
				under subparagraph (C) for flights under 14 hours and the reasons for the
				waiver shall be reported in the consolidated report for committees and joint
				committees required under paragraph (2)(A) and the Member or employee report
				required under paragraph (3)(A).
							(E)Cost
				reductionEach Member or employee to whom the House of
				Representatives or the Senate provides a per diem under this subsection shall
				take such actions as may be necessary to reduce costs incurred for such travel
				and shall return to the House of Representatives or the Senate (as the case may
				be) any per diem provided to the Member or employee which remains unexpended as
				of the conclusion of the travel. Any amount returned in accordance with the
				preceding sentence shall be transferred to the Secretary of the Treasury, who
				shall use such amount for the purposes of deficit reduction.
						(F)Travel
				Restrictions for Members and Employees; Exceptions; Waivers
							(i)Election
				periodUnless authorized by the Senate (or by the President of
				the United States after an adjournment sine die) or the House of
				Representatives (or by the Speaker of the House after an adjournment sine die),
				no funds from the United States Government (including foreign currencies made
				available under subparagraph (B)) shall be received by any Member of the Senate
				or House of Representatives whose term will expire at the end of a Congress
				after—
								(I)the date of the
				primary election in which his successor is elected; or
								(II)in the case of a
				Member who is not a candidate in such primary election, the earlier of the date
				of such primary election or the adjournment sine die of the second regular
				session of that Congress.
								(ii)ApplicationThe
				travel restrictions provided by subparagraph (A) with respect to a Member of
				the Senate or House of Representatives whose term will expire at the end of a
				Congress shall apply to travel by—
								(I)any employee of
				the Member;
								(II)any elected
				Officer of the Senate or House of Representatives whose employment will
				terminate at the end of a Congress; and
								(III)any employee of
				a committee whose employment will terminate at the end of a Congress.
								(iii)Exception for
				Certain TravelThis subsection does not apply with respect to
				travel to a military installation or travel to a theater of operations of the
				Armed Forces.
							(iv)WaiverA
				Member or an employee may also obtain a waiver by the authorizing officials
				under subparagraph (C) for travel restrictions under clauses (i) and (ii). The
				reasons for the waiver shall be reported in the consolidated report for
				committees and joint committees required under paragraph (2)(A) and the Member
				or employee report required under paragraph (3)(A).
							(2)Committee
				quarterly report
						(A)In
				generalOn a quarterly basis, the chairman of each committee of
				the House of Representatives or the Senate and of each joint committee of the
				Congress shall—
							(i)prepare a
				consolidated report which—
								(I)provides the
				purpose and destination of the foreign travel taken by Members or employees of
				the committee, to include the duration and purpose of any intermediary stops or
				layovers;
								(II)itemizes the
				actual amounts and dollar equivalent values of each foreign currency expended
				and the amounts of dollar expenditures from appropriated funds in connection
				with travel outside the United States, including transportation, lodging, meals
				(breakfast, lunch, dinner), and other purposes, including the providers of the
				transportation, lodging, and meals, and any unspent per diem;
								(III)lists any
				itinerary changes from the approved itinerary under paragraph (1)(D)(i) and
				reasons for such change;
								(IV)lists the names
				of any other individuals who are accompanying the Member or employee during the
				travel, without regard to whether such individuals are Members or employees of
				Congress;
								(V)lists any
				lodging, per diem, transportation, or other purpose cost estimate changes in
				excess of 10 percent of the original amounts approved by the authorizing
				officials and reasons for such change;
								(VI)itemizes any
				Federal government transportation mode and related dollar equivalent expenses
				incurred for the travel duration, including any intermediary stops to the
				destination;
								(VII)lists any
				waivers for above coach or economy class accommodations approved under
				paragraph (1)(D)(i), and waivers for employee restrictions approved under
				paragraph (1)(F); and
								(VIII)shows the
				total itemized expenditures, by such committee and by each member or employee
				of such committee (including in the case of a committee of the Senate, each
				employee of a member of the committee who received an authorization under
				paragraph (1) from the chairman of the committee); and
								(ii)forward such
				consolidated report to the Clerk of the House of Representatives (if the
				committee is a committee of the House of Representatives or a joint committee
				whose funds are disbursed by the Chief Administrative Officer of the House) or
				to the Secretary of the Senate (if the committee is a committee of the Senate
				or a joint committee whose funds are disbursed by the Secretary of the
				Senate).
							(B)AvailabilityEach
				consolidated report required by this paragraph shall be made available for
				public inspection on the official public Web sites of the Clerk of the House of
				Representatives and the Secretary of the Senate on the official public Web
				sites and shall be published in the Congressional Record within 10 legislative
				days after the report is forwarded pursuant to this paragraph. In the case of
				the Select Committee on Intelligence of the Senate and the Permanent Select
				Committee on Intelligence of the House of Representatives, such consolidated
				report may, in the discretion of the chairman of the committee, omit such
				information as would identify the foreign countries in which members and
				employees of that committee traveled.
						(3)Member or
				employee travel reports
						(A)In
				generalEach Member or employee who receives an authorization
				from the appropriate authorizing official for the purposes of travel outside of
				the United States under paragraph (1)(B), shall within 7 business days after
				the completion of the travel involved, submit a report setting forth the
				information specified in paragraph (2) along with all associated documentation
				and reimbursable expense receipts to the authorizing officials under paragraph
				(1)(C).
						(B)Approval
				processThe authorizing official shall approve or deny
				reimbursable expenses submitted under subparagraph (A) within 7 business days
				after receipt of the report and supporting documentation and reimbursable
				receipts from the Member or employee. The authorizing official shall keep
				record of the report, supporting documentation, and reimbursable receipts for
				not less than 6 years and 3 months.
						(C)Submission to
				Clerk or Secretary
							(i)In
				generalAfter the authorizing official approves the submission
				required under subparagraph (A), the Member or employee shall submit a report
				within 7 business days after the information specified in paragraph (2) to the
				Clerk of the House of Representatives (in the case of a Member of the House or
				an employee whose salary is disbursed by the Chief Administrative Officer of
				the House) or the Secretary of the Senate (in the case of a Member of the
				Senate or an employee whose salary is disbursed by the Secretary of the
				Senate). In the case of an authorization for a group of Members or employees,
				such reports shall be submitted for all Members of the group by its chairman,
				or if there is no designated chairman, by the ranking Member or if the group
				does not include a Member, by the senior employee in the group.
							(ii)Public
				inspectionEach report submitted pursuant to this subparagraph
				shall be made available for public inspection as follows:
								(I)The statement
				shall be submitted for publication in the Congressional Record.
								(II)The statement
				shall be posted on the official public Web site of the authorizing
				office.
								(III)In the case of
				a statement submitted with respect to travel of an employee, the statement
				shall be posted on the official public Web site of the employee’s employing
				office.
								(IV)In the case of a
				statement submitted with respect to travel of a Member, the statement shall be
				posted on the official public Web site of the Member.
								(iii)Consolidated
				reportOn a quarterly basis, the Clerk of the House of
				Representatives and the Secretary of the Senate shall each prepare a
				consolidation of the reports received by them under this subparagraph with
				respect to expenditures during the preceding quarter by each Member and
				employee or by each group in the case of expenditures made on behalf of a group
				which are not allocable to individual members of the group. Each such
				consolidation shall be open to public inspection and shall be published in the
				Congressional Record and be available on the official public Web sites of the
				Clerk of the House of Representatives and the Secretary of the Senate within 10
				legislative days after the consolidation is completed.
							(4)Exclusion of
				informationA Member or employee may exclude from a statement
				prepared under this subsection any information which is classified or the
				disclosure of which would adversely affect national security if the Committee,
				Member, or employee includes documentation in support of the exclusion in the
				statement prepared under this subsection.
					(5)DefinitionsIn
				this subsection—
						(A)any reference to
				a Member of the House of Representatives or Senate includes a
				Delegate or Resident Commissioner to the Congress;
						(B)the term
				official foreign travel means any travel outside of the United
				States for which the costs (including the costs of transportation, lodging,
				meals, and related expenses) may be covered by appropriated funds, including
				official funds of the House of Representatives or Senate, under law or the
				Rules of the House of Representatives or the Standing Rules of the
				Senate;
						(C)the term
				authorizing official refers to—
							(i)the Speaker of
				the House of Representatives in the case of a Member or employee of the
				House;
							(ii)the chairman of
				a standing or select committee of the House of Representatives in the case of a
				member or employee of that committee;
							(iii)the President
				of the Senate, the President pro tempore of the Senate, the majority leader of
				the Senate, or the minority leader of the Senate, in the case of a Member or
				employee of the Senate;
							(iv)the chairman of
				a standing, select, or special committee of the Senate in the case of a member
				or employee of that committee or of an employee of a member of that committee;
				and
							(v)the chairman of a
				joint committee of the Congress in the case of a member or employee of that
				committee; and
							(D)the term
				reimbursable expense refers to those amounts personally expended
				by the Member or employee for transportation, per diem, or other travel related
				expense in which they are entitled a refund at the limitations and expense
				categories specified in subchapter I of chapter 57 of title 5, United States
				Code.
						.
		3.Study and report
			 on expenditures for official foreign travel
			(a)StudyThe
			 Comptroller General shall conduct a study of the amount of appropriated funds
			 (including official funds of the House of Representatives and Senate, funds
			 made available for the Secretary of Defense or the Secretary of State, and
			 other funds available under any Federal law, rule, or regulation) for official
			 travel outside of the United States by Members, officers, and employees of the
			 House of Representatives and Senate, and shall include in the study the
			 following:
				(1)For the period
			 beginning with fiscal year 1994 and ending with the most recent fiscal year for
			 which relevant information is available, and for each fiscal year during such
			 period, the amount of such funds spent on such travel, the number of trips
			 taken, and a list of the most frequently visited destinations, broken down by
			 travel by Members, travel by employees, and travel for which payment was made
			 using funds of committees of the Senate and the House of
			 Representatives.
				(2)The source of
			 funds used to pay for such travel, and any limits on the amount which may be
			 spent on such travel or on any component of such travel, such as airfare and
			 accommodations.
				(3)The types of
			 military aircraft which are used to carry out such travel, the military
			 personnel required to operate such aircraft, and the aggregate and hourly costs
			 involved.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General shall submit to the President of the Senate, Speaker of the
			 House of Representatives, the Secretary of Defense, and the Secretary of State
			 a report on the study conducted under subsection (a) which shall include such
			 recommendations as the Comptroller General considers appropriate for
			 determining the funding level for official travel outside of the United States
			 by Members, officers, and employees of the Senate and the House of
			 Representatives which will promote transparency and cost savings.
			4.Effective
			 dateThis Act shall apply to
			 fiscal year 2012 and each succeeding fiscal year thereafter.
		
